Citation Nr: 0116666	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for duodenal 
ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1953. 

The appeal arises from the December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying a compensable rating for 
the veteran's service-connected duodenal ulcer disease. 

In the course of appeal the veteran testified before the 
undersigned Board member in Washington, D.C.  A transcript of 
the hearing is included in the claims folder.  


REMAND

The claims folder contains private treatment records by W. L. 
Miles, M.D., in 1998, for treatment of moderate to severe 
intestinal gas, abdominal pain, and persistent diarrhea.  An 
upper gastrointestinal series revealed a small hiatal hernia.  
An abdominal ultrasound showed a mild prominence of the more 
distal common bile duct.  A barium enema with air showed 
narrowing of the sigmoid colon, several moderate to large 
filling defects in the colon, and diverticula.  

A March 1998 VA double contrast esophogram and an upper 
gastrointestinal series showed a small hiatal hernia with 
minimal gastroesophageal reflux, and one moderate 
diverticulum and one small diverticulum in the mid esophagus.  
The stomach and duodenum were within normal limits on the 
scans. 

A private esophagogastroduodenoscopy in January 1999 showed 
nonspecific gastritis and a small duodenal polyp.  

Also in January 1999 upon private bacteria stain testing, the 
veteran's epigastrium was positive for Helicobacter pylori 
(H. pylori) bacterial.  Ongoing therapy was continued.  

The veteran received VA outpatient treatment in May 1999 for 
persistent dyspeptic abdominal pain.  The abdomen was soft, 
non-distended, and nontender.  A history of inadequate 
treatment for H. pylori was noted.  A repetition of triple 
therapy for H. pylori was prescribed.  

A July 2000 letter from W. L. Miles, M.D., informs that the 
veteran had a history of abdominal pain since 1994 related to 
his peptic ulcer disease and duodenal ulcer.  

At a hearing before the undersigned Board member in April 
2001, the veteran testified that his duodenal ulcer disorder 
had gotten worse, with ongoing "roaring" (hearing 
transcript, p. 4), and with nausea every few weeks, though 
without vomiting.  He testified that he never had surgery for 
the duodenal ulcer.  He testified that he was recently 
diagnosed with throat cancer, with radiation therapy 
completed in June of the prior year, with current treatment 
including ongoing chemotherapy.  

The veteran's duodenal ulcer disease is ratable under 
Diagnostic Code 7305 for duodenal ulcer.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).  The veteran must be afforded a 
VA gastroenterology examination to ascertain the severity of 
his duodenal ulcer disease in terms of the rating criteria.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his 
gastrointestinal disorder since May 1999, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  These medical 
records should include a copy of the 
gastrointestinal series which the veteran 
testified was conducted in February or 
March, 2000.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the severity of his duodenal ulcer 
disease.  The examiner should not attempt 
to differentiate the symptoms of the 
duodenal ulcer disease from those of the 
veteran's hiatal hernia and gastritis.  
The claims folder including a copy of 
this remand must be made available to the 
examiner prior to the examination and be 
reviewed by the examiner.  The examiner 
should note on the examination report 
that the claims folder has been reviewed.  
A blood test should be conducted and the 
report must specify whether the veteran 
is anemic.  The examination report must 
also specify the veteran's height and 
weight.  The examiner must classify the 
veteran's duodenal ulcer as less than 
mild, mild, moderate, moderately severe, 
or severe in degree.  With reference to 
these duodenal ulcer classifications 
ranging from mild to severe, pursuant to 
Diagnostic Code 7305, the examiner must 
answer the following:  does the veteran 
have recurrent ulcer symptoms once or 
twice per year (classified as "mild 
duodenal ulcer"); or does he have 
recurring episodes of severe symptoms two 
or three times per year averaging 10 days 
in duration, or continuous moderate 
manifestations (classified as "moderate 
duodenal ulcer"); or does he have 
impairment of health manifested by anemia 
and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four times 
per year (classified as "moderately 
severe duodenal ulcer"); or does he have 
pain only partially relieved by standard 
ulcer therapy, periodic vomiting, and 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
heath (classified as "severe duodenal 
ulcer")?

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




